Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Pub. 2019/0308398 A1 is considered the closest prior art and discloses a coating layer, polymer film layer and adhesive layer where the coating layer has a balance of stretchability and hardness and comprises a (meth)acrylate, urethane, photoinitiator, inorganic nanoparticle, and various additives, and the polymer film is a thermoplastic polyurethane with a  hardness of up to 73 Shore D. US Pub. 2019/0308398 A1 is not considered to specifically disclose the indentation modulus of the protection film, the inorganic particles being zirconia, the composition of the adhesive layer, or the refractive index difference between the base layer and hard coating layer. Although the teachings in US Pub. 2019/0308398 A1, US Pub. 2014/0220264 A1 and US Pub. 2009/0004478 A1 are considered to cure some of these deficiencies (see Office action dated 1/11/2022, paragraphs 9-20), the prior art of record is not considered to address a refractive index difference between the layers or the effect of zirconia on the refractive index difference (see remarks dated 4/11/2022, page 9). Thus, the prior art of record is not considered to disclose or render obvious the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783